In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-291 CV

____________________


IN RE EDWARD HILL




Original Proceeding



MEMORANDUM OPINION (1)
	On June 26, 2003, Edward Hill filed a petition for writ of mandamus.  The relator
seeks an order to compel the Honorable Pat Clark, Judge of the 128th District Court of
Orange County, Texas, to vacate a judgment nunc pro tunc on the grounds that his
conviction for aggravated assault, as a lesser included offense of attempted murder, is for
an uncharged crime outside the subject matter jurisdiction of the convicting court.
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that relator has no
other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth District,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  The Court of Criminal Appeals and the
federal district court have considered and rejected the claims presented in Hill's petition
for writ of mandamus.
	The petition for writ of mandamus is therefore denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered July 10, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.